DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 18 states the dimensional check is based on a measurement of envelopes.  The Applicant has not provided an explicit definition or an explanation of what envelopes are.  It is unclear what the applicant refers to as “envelopes”.  For examination purposes, the Examiner will interpret the limitation in question as the term “envelopes” meaning measurement throughout time.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bormann et al. (DE 102013103108; hereinafter “Bormann”; English machine translation provided by the Examiner).
Regarding claim 1, Bormann teaches a test device (1; Figures 1-8), comprising: a first measurement system ([0044, 0048 and 0072]) that is embodied for a leak tightness test (the determination/detection of constant loss of pressure is indicative of damage in the hose 2, a leak is present when constant pressure loss is present; [0044 and 0048-0049]) of a unit under test (2; Figures 1-8); and a second measurement system ([0043]) that is embodied for a dimensional check ([0043]) of the unit under test (2; Figures 1-8), wherein the first measurement system ([0044, 0048 and 0072]) includes at least one connector region (3 and 14; Figures 1-8) via which a test medium (pressure fluid; [0044, 0048 and 0072]) is introducible into the unit under test (2; Figures 1-8; [0044, 0048 and 0072]), and the unit under test (2; Figures 1-8) is settable, via the at least one connector region (3; Figures 1-8), into a rotation (elements 3 and 14 are used to rotate the hose 2 around the axis 15; [0068-0069 and 0072-0073]) on which the dimensional check ([0043]) is based (the length of the hose 2 is determined when the hose is passed through the washing device and/or the drying device and/or a testing device or when the hose is arranged on the storage area; therefore, the hose 2 must be rotated about the axis 15 in order to determine the length of the hose 2; [0043]).

Regarding claim 3, Bormann teaches wherein the at least one connector region (3 and 14; Figures 1-8) is mounted (the elements 3 and 14 are mounted on element 13, where the element 13 along with elements 3 and 14 turn/spin/rotate about the axis 15; 

Regarding claim 4, Bormann teaches the at least one connector region (3 and 14; Figures 1-8) is arranged on a support element (the elements 3 and 14 are mounted on element 13, where the element 13 along with elements 3 and 14 turn/spin/rotate about the axis 15; See Figures 2-3) that is mounted (the elements 3 and 14 are mounted on element 13, where the element 13 along with elements 3 and 14 turn/spin/rotate about the axis 15; See Figures 2-3) so as to be turnable (where the element 13 along with elements 3 and 14 turn/spin/rotate about the axis 15; See Figures 2-3; [0068-0069 and 0072-0073]) about and axis of rotation (axis 15; [0068-0069 and 0072-0073]).

Regarding claim 5, Bormann teaches the at least one connector region (3 and 14; Figures 1-8) is arranged on a support element (the elements 3 and 14 are mounted on element 13, where the element 13 along with elements 3 and 14 turn/spin/rotate about the axis 15; See Figures 2-3) that is mounted (the elements 3 and 14 are mounted on element 13, where the element 13 along with elements 3 and 14 turn/spin/rotate about the axis 15; See Figures 2-3) so as to be turnable (where the element 13 along with elements 3 and 14 turn/spin/rotate about the axis 15; See Figures 2-3; [0068-0069 and 0072-0073]) about and axis of rotation (axis 15; [0068-0069 and 0072-0073]).


Regarding claim 6, Bormann teaches a position of the at least one connector region (3 and 14; Figures 1-8) on the support element (element 13; Figure 1-8) is variable ([0068, 0075]).

Regarding claim 7, Bormann teaches a position of the at least one connector region (3 and 14; Figures 1-8) on the support element (element 13; Figure 1-8) is variable ([0068, 0075]).

Regarding claim 11, Bormann teaches wherein the at least one connector region (3 and 14; Figures 1-8) has a linking region (portion of element 3 that connects to hose 2; Figures 1-8) that is adapted for a form-fit arrangement (element is form fitted to hose 2 in order to introduce the pressure fluid to the hose 2; See Figures 1-8; [0044, 0048 and 0072]) of the unit under test (2; Figures 1-8), and wherein an inclination thereof (2; Figures 1-8) relative to the axis of rotation (15; Figures 1-8) is variable ([0053]).

Regarding claim 13, Bormann teaches the second measurement system ([0043]) comprises an image capturing system ([0047]) including at least two cameras ([0047]).

Regarding claim 14, Bormann teaches a housing ([0040]).

Regarding claim 15, Bormann teaches a measurement method ([0043-0044, 0048, and 0072]), comprising the acts of: providing a first measurement system ([0044, 

Regarding claim 16, Bormann teaches providing at least one connector region (3 and 14; Figures 1-8) and connecting or linking to the unit under test (the elements 3 and 14 are connected to the hose 2; See Figures 1-8); and displacing (the length measurement is performed when the hose is passed through the washing device and/or the drying device and/or a testing device or when the hose is arranged on the storage area; therefore, the length of the hose 2 is measured when the hose 2 is passed back through the feeding area 9; [0043]) the connected or linked unit under test (2; Figures 1-8) for the dimensional check ([0043]).

Regarding claim 17, Bormann teaches the displacing is turning or rotating (the hose 2 along with the elements 3 and 14 are turned or rotated around axis 15 in order for the length of the hose to be measured; [0043, 0068-0069 and 0072-0073]).

Regarding claim 18, Bormann teaches wherein the displacing (the hose 2 along with the elements 3 and 14 are turned or rotated around axis 15 in order for the length of the hose to be measured; [0043, 0068-0069 and 0072-0073]) is a rotation (the hose 2 along with the elements 3 and 14 are turned or rotated around axis 15 in order for the length of the hose to be measured; [0043, 0068-0069 and 0072-0073]) that is effected with a specified rotational speed (the hose 2 along with elements 3 and 14 are rotated at a particular rotational speed at some point in time; [0043, 0068-0069 and 0072-0073]), and the dimensional check ([0043]) is based on a measurement of envelopes (in order to determine the length of the hose 2, the measurements must be done throughout time in order to assess how long the hose 2 is; [0043]).

Regarding claim 19, Bormann teaches measuring at least one limit sample (the detection of constant pressure loss is obtained by measuring pressure throughout time, each pressure measurement throughout time is considered to be a limit sample; [0048-0049 and 0057]) for assessing a dimensional deviation (the constant loss of pressure indicates that a leak is present in the hose 2, where the leak would change the pressure within the hose 2 and the change in pressure is indicative of a dimensional deviation/change in the hose 2 due to the a change in expansion of the hose 2; [0048-0049 and 0057]) of the unit under test (2; Figures 1-8).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bormann in view of Pugh et al. (US 20120126151; hereinafter “Pugh”).
Regarding claim 2, Bormann teaches the dimensional check but does not expressly teach the dimensional check being a three-dimensional optical measurement.
However, Pugh teaches a three-dimensional optical measurement (the length of the tubing is determined, where the tubing is a three dimensional object; [0027-0028, 0030-0031 and 0052]; Claim 1; Figure 2A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Pugh’s three-dimensional optical measurement used to perform Bormann’s dimensional check in order to determine displacement along with velocity and acceleration of the element being used in or out of the system in a precise and accurate manner, the displacement/length of the element 

Regarding claim 12, Bormann teaches the dimensional check being a rotational measurement ([0044]) but does not expressly teach the dimensional check being an optical rotation measurement.
However, Pugh teaches an optical rotation measurement (the length of the tubing is determined, where the tubing is rotated out of the reel 145; [0027-0028, 0030-0031 and 0052]; Claim 1; Figures 1A and 2A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Pugh’s optical rotation measurement used to perform Bormann’s dimensional check in order to determine displacement along with velocity and acceleration of the element being used in or out of the system in a precise and accurate manner, the displacement/length of the element being used is critical to be known especially in the fire hose of Bormann in order to establish the distance the fire hose encompasses in the event of putting out a fire (See Pugh [0007-0008]).




20 is rejected under 35 U.S.C. 103 as being unpatentable over Bormann in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 20, Bormann teaches the measurement method ([0043-0044, 0048, and 0072]) used for line systems (all the measurements are done to the hose 2, i.e. line system; [0043-0044, 0048, and 0072]).
Bormann teaches the line system but does not expressly teach the line system of automotive applications.
However, AAPA states that the test are done to line system of automotive applications ([0003 and 0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Bormann’s measurement method applied to AAPA’s line systems of automotive applications in order to test coolant lines for dimensional accuracy since it is known that the components used for vehicles have a limited space for implementation and is always necessary to use a vehicle component that properly fits and does not fail on its intended use or performance, in this case the usage of coolant in the vehicle (See AAPA [0007]).

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim 10 would also be allowed for depending on claim 8.

In claim 9, the specific limitations of "two support elements are provided opposite to each other and the at least one connector region is provided on each support element" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856